UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7476


BILLY TODD WATKINS,

                Petitioner - Appellant,

          v.

ALVIN WILLIAM    KELLER,    JR.,   Secretary   of    N.C.     Dept.   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     L. Patrick Auld,
Magistrate Judge. (1:09-cv-00451-LPA)


Submitted:   May 19, 2011                          Decided:    May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE    and   KEENAN,     Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Billy Todd Watkins, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy        Todd   Watkins    seeks       to    appeal      the    magistrate

judge’s    order    denying      relief    on    his    28    U.S.C.      § 2254      (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of    the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Watkins has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3